IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-67,831-01


EX PARTE LUKE HARGROVE, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 98-3-9034
IN THE 24TH DISTRICT COURT 
FROM DE WITT COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault of a child and
sentenced to fifteen years' imprisonment. 
	Applicant filed this application alleging ineffective assistance of counsel, denial of right to appeal,
unlawful arrest, and improper revocation of probation.  On September 12, 2007, this Court remanded this
application to the trial court for findings of fact and conclusions of law on the sole issue of Applicant's
allegation of the denial of his right to appeal.  On October 25, 2007, the trial court made findings of fact
and conclusions of law that were based on the affidavit from counsel.  The trial court recommended that
relief be denied.
	Based on the trial court's findings of fact and conclusions of law as well as this Court's independent
review of the entire record, we deny relief.
	It is so ordered on this the 5th day of December, 2007.

Filed:
Do not publish